Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 RAM Holdings Ltd. Announces Fourth Quarter Net loss of $55.8 Million and Full Year Net Loss of $159.5 Million HAMILTON, Bermuda, April 2, 2009 (BUSINESS WIRE) RAM Holdings Ltd. (NASDAQ:RAMR) (RAM) today reported a fourth quarter 2008 net loss of $55.8 million, or net loss of $2.05 per diluted share. This compares to a net loss of $152.9 million, or net loss of $5.61 per diluted share, for the fourth quarter 2007. The net loss for full year 2008 was $159.5 million, or a net loss of $5.85 per diluted share, compared to a net loss of $144.1 million, or a net loss of $5.29 per diluted share, for full year 2007. Business Strategy In response to adverse economic conditions and the downgrades of our ratings to A+ with a negative outlook from Standard & Poors Rating Services and Baa3 with a developing outlook from Moodys Investors Service, we are continuing efforts that we began in 2008 to reduce the volatility of our insured portfolio and evaluate our business model: Reducing our insured risk exposure: We commuted our entire insured portfolios assumed from
